PER CURIAM.
We find no error with respect to the main appeal. Accordingly, we affirm. As for the cross appeal, we agree with appel-lee that it was entitled to prejudgment interest; and we reverse the trial court’s denial of same and remand with direction to award it from January 81, 1982. See Argonaut Insurance Company v. May Plumbing Company, 474 So.2d 212 (Fla.1985), approving Bergen Brunswig Corporation v. State, Department of Health and Rehabilitative Services, 415 So.2d 765 (Fla. 1st DCA 1982) (misappropriation and misuse of funds provided pursuant to a contractual arrangement); Trend Coin Company v. Honeywell, Inc., 487 So.2d 1029 (Fla.1986) (intentional misrepresentation as to a burglar alarm system, negligent design, negligent installation and service, and breach of contract); Getelman v. Levey, 481 So.2d 1236 (Fla. 3d DCA 1985) (fraud and breach of fiduciary duty).
ANSTEAD and GLICKSTEIN, JJ., and FEDER, RICHARD Y., Associate Judge, concur,